DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 24-26, 29, 33, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Soh et al. (US 20110226853 A1) in view of Gimeno Monge et al. (US 20150263787 A1) hereinafter referred as GM.

Regarding claims 20 and 24, method claims 20 and 24 are performed by (apparatus) claim 39.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 39 for the claims 20 and 24.

Regarding claim 25, the combination of Soh and GM teaches previous claim. The combination further teaches the NFC controller of claim 20, wherein the NFC controller configured to detect the NFC reader by detecting a reception, by the NFC device, of a field on command or of a polling command from the NFC reader (Soh, Fig. 3 and Par. 66, NFCC detects the magnetic field emitted by NFC reader RD).  

Regarding claim 26, he combination of Soh and GM teaches previous claim. The combination further teaches the NFC controller of claim 20, wherein an RF communication between the NFC reader and the NFC device is of type A or B (Soh, Fig. 8 and Pars. 102, 115), and wherein the application selection message is transmitted after transmitting a card activated message to the transaction handling element (Soh, Fig. 3).

Regarding claim 29, the combination of Soh and GM teaches previous claim. The combination further teaches the NFC controller of claim 20, further configured to receive the application selection command from the NFC reader (Soh, Fig. 3 and Pars 70-74, CAPDU is a selection command), wherein the application selection command indicates an application to be selected or permits the transaction handling element or the NFC controller to deduce the application to be selected (Soh, Fig. 3 and Pars 70-74, CAPDU is a selection command of the card application CAPi).

Regarding claim 33, method claim 33 is performed by (apparatus) claim 39.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 39 for the claim 33.

Regarding claim 37, method claim 33 is performed by (apparatus) claim 29.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 29 for the claim 37.

Regarding claim 39, Soh teaches a near field communication (NFC) device comprising: an antenna (Soh, Fig. 5 and Par. 125, an antenna coil); a secure element (Soh, Fig. 3 and Par. 9, host processor HP1 that executes the application program is in this case a secure processor); and an NFC controller (Soh, Fig. 5 and Par. 125, controller NFCC) configured to: 
detect an NFC reader in relation with a first NFC transaction using the antenna (Soh, Fig. 3, reader RD (NFC reader) and Par. 66), after the detection (Soh, Fig. 3 and Par. 68, when (after) the connection with the reader RD is established) and prior to receiving an application selection command from the NFC reader (Soh, Fig. 3 and Par. 74), transmit EVT_CARD_ACTIVATED” to the secure element (Soh, Fig. 3 and Par. 68, the controller NFCC sends a command EVT_CARD_ACTIVATED to the host processor HP1).
However, Soh does not specific mention the activation command is application selection message.
GM teach activation command is a message for the secure element that hosting the application getting ready for execution of an application on it (GM, Fig. 2 and Pars. 35-37).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by GM into Soh to place the Secure Element in ready state.


Claims 21-22, 34-35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Soh et al. (US 20110226853 A1) in view of Gimeno Monge et al. (US 20150263787 A1) hereinafter referred as GM and in further view of Khan et al. (US 20160360352 A1).

Regarding claim 21, the combination of Soh and GM teaches previous claim. The combination further teaches the NFC controller of claim 20, comprising a buffer (Soh, Pars. 114-115, NFCC controller registry) configured to store (Soh, Pars. 114-115).
However, the combination does not teach the rest of the claim 21.
Khan teaches the NFC controller configured to store (routing table 199 is stored in a memory component 142m (Khan, Fig. 4 and Par. 43), wherein the routing table 199 is able to be updated one or more additional AIDs (Khan, Fig. 6 and Par. 44)) a previous application selection command or an indication of a previous application selected based on the previous application selection command (AID based routing was resolved from a previous frame (Khan, Fig. 5 and Par. 52), wherein the application selection message comprises the previous application selection command or designates the previous application (the AID based routing was resolved from a previous frame where new data is routed to the same destination as the previous frame (i.e. previous AID/application) (Khan, Fig. 5 and Par. 53).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Khan into the combination of Soh and GM to effectively route data to the designated destination.

Regarding claim 22, the combination of Soh, GM and Khan teaches previous claim.  The combination previous teaches the NFC controller of claim 21, wherein: the previous application selection command relates to a first type of RF communication (Khan, Fig. 6); and the buffer is configured to store the previous application selection command or the indication of the previous application (Khan, Fig. 6), in relation with the first type of RF communication (Khan, Fig. 6), and to further store a further previous application selection command or an indication of a further previous application selected based on a previous application selection command (Khan, Fig. 6), in relation with a second type of RF communication  (Khan, Fig. 6).

Regarding claims 34-35, method claims 34-35 are performed by (method) claims 21-22.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 21-22 for the claims 34-35.

Regarding claim 40, method claim 40 is performed by (apparatus) claim 21.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 21 for the claim 40.


Claims 23, 36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Soh et al. (US 20110226853 A1) in view of Gimeno Monge et al. (US 20150263787 A1) hereinafter referred as GM and in further view of Aabye et al. (US 20100198728 A1).

Regarding claim 23, the combination of Soh and GM teaches previous claim.
However, the combination fails to teach claim 23.
Aabye teaches the  NFC controller of claim 20, further comprising a counter (Aabye, Par. 48, one or more counters) configured to count a number of times the NFC controller previously received the application selection ST-17-ZV2-0273USo2Page 3 of 8command causing a previous application to be designated (Aabye, Par. 48), wherein the NFC controller is configured to verify that the counter has reached a count value of at least N prior to transmitting the application selection message in relation with the first NFC transaction, wherein N is an integer higher than or equal to 1 (Aabye, Fig. 7 and Par. 72). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Aabye into the combination of Soh and GM to prevent unauthorized use of payment application.

Regarding claim 36, method claim 36 is performed by (method) claim 23.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 23 for the claim 36.

Regarding claim 41, method claim 41 is performed by (method) claim 23.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 23 for the claim 41.


Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Soh et al. (US 20110226853 A1)  in view of Gimeno Monge et al. (US 20150263787 A1) hereinafter referred as GM and in further view of Van Nieuwenhuyze et al. (US 20140227973 A1) hereinafter referred as VN.

Regarding claim 27, the combination of Soh and GM teaches previous claim. The combination further teaches the NFC controller of claim 20, wherein the application selection message is transmitted during an anti-collision process or directly following the detection of the NFC reader (Soh, Fig. 8, in a case the NFC reader is RCIC and Pars. 82, 112, controller NFCC sends the command EVT_TARGET_DISCOVERED (application selection message) to the host processor HP1 to indicate to the host processor HP1 that a transaction can begin). 
However, the combination does not specifically teach wherein an RF communication between the NFC reader and the NFC device is of type F.
VN teaches such feature (VN, Fig. 5 and Pars. 54-57).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by VN into the combination of Soh and GM to operate according to type F.

Regarding claim 28, the combination of Soh, GM and VN teaches previous claim.  The combination further teaches the NFC controller of claim 27, further configured to transmit, after transmitting the application selection message and prior to receiving the application selection command, a further command to the transaction handling element (Soh, Fig. 8 and Pars. 68, 117, EVT_CARD_ACTIVATED (i.e. further command)).


Claims 30-32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Soh et al. (US 20110226853 A1) in view of Gimeno Monge et al. (US 20150263787 A1) hereinafter referred as GM and in further view of Roehrle et al. (US 20170188262 A1).

Regarding claim 30, the combination of Soh and GM teaches previous claim.
However, the combination does not teach the rest of the claim 29.
Roehrle teaches the NFC controller of claim 29, further configured to: determine whether the application selection command designates a different application from the one designated by the application selection message (Roehrle, Pars. 52-55); and when the application selection command designates a different application from the one designated by the application selection message (Roehrle, Fig. 10 and Par. 55, when detect either the Mode Event or a command directed to a different application): perform application deselection, and transmit a new application selection message selecting an application designated by the application selection command (Roehrle, Figs. 10-11 and Pars. 55-57, “selects” the new application and “deselects” the first application).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Roehrle into the combination of Soh and GM to detect if/whether a particular application has changed its state.

Regarding claim 31, the combination of Soh, GM and Roehrle teaches previous claim.  The combination further teaches the NFC controller of claim 30, wherein the NFC controller is configured to perform the application deselection by transmitting a card deactivated message to the transaction handling element (Soh, Fig. 3).

Regarding claim 32, the combination of Soh, GM and Roehrle teaches previous claim.  The combination further teaches the he NFC controller of claim 30, wherein the NFC controller is configured to perform the application deselection by transmitting a field off message, a field on message, and a card activated message to the transaction handling element (Soh, Fig. 3).

Regarding claim 38, method claim 38 is performed by (apparatus) claim 30.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 30 for the claim 38.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yang et al. (US 20210195415 A1)

Buhot (US 20120309302 A1)

Shin et al. US 20190205863 A1
[0141] The electronic device 101 may add (or update) an application identifier 821 corresponding to a security element of an Iso-Dep-based applet 810 and a security element 822 to a routing table of an NFC chip 820. The routing table may include application identifiers of a plurality of Iso-Dep-based applets installed in advance in the electronic device 101 and a security element. The electronic device 101 may search the routing table of the NFC chip 820 on the basis of the received command, so as to determine the security element 822 corresponding to the application identifier 821 included in the received command The electronic device 101 may search the routing table, so as to determine information associated with a place where the security element and the AID of at least one Iso-Dep-based applet are stored or a path associated with the storage. The electronic device 101 may transfer the command received from the reader to a place where the determined Iso-Dep-based security element is stored. For example, when the result of searching the routing table on the basis of the command received from the reader shows that an application identifier is “11111” and the security element is stored in a SIM 840, the electronic device 101 may transfer the command received from the reader to the SIM 840. For example, when the result of searching the routing table on the basis of the command received from the reader shows that an application identifier is “11111” and the security element is an eSE 830, the electronic device 101 may transfer the command received from the reader to a place where the eSE 830 is stored. The electronic device 101 may perform a subsequent operation in order to provide a payment service.

Caceres et al. US 20150033289 A1
[0001..Mobile service providers and their mobile device vendors are deploying a secure element (SE) implemented in the Universal Integrated Circuit Card (UICC) or subscriber identity module (SIM) of new mobile devices to support this NFC based transaction service. For mobile payments using NFC, a secure element is required. In the payment mode, NFC card emulation is required along with the secure element.
[0089] As shown in FIG. 9, Routing Table 325 may be updated from SE 137. The use of a filter list is accomplished in Routing Table 325. Routing Table 325 stores a filter list that is used to determine whether an Application Identification should be sent to SE 137 for further processing. The filter list in Routing Table 325 is updated at various times. For example, the filter list may be updated from the mobile communications network each time mobile device 11 is booted up.

French et al. US 20160261409 A1
[0320] In an analogous alternative, rather than subtracting 1 from the counter c.sub.i, any suitable number may be subtracted from the counter c.sub.i in order to count the number of times the secret data has been updated.
[0321] Alternatively, it will be appreciated that where a counter is implemented to count the number of times the secret data has been updated, rather than subtracting 1 from c.sub.i each time step 850 is to be executed, the first party 720 and/or second party 730 may instead maintain a counter f.sub.i and add 1 (or any other suitable value) to the counter f.sub.i (f.sub.i←f.sub.i+1) and check the new f.sub.i. If f.sub.i is less than c.sub.i (the threshold condition in this example), it may proceed with updating the secret data. If f.sub.i=c.sub.i, an error condition may be set and the method for refreshing the first and second secret data aborted.

Smith et al. US 11301840 B1
(62) At 715, the smart card determines if an initialization counter has reached a preconfigured limit. The initialization counter may be preconfigured during the first stage provisioning, to set a limited number of terminal authorizations using any single smart card. Thus, if a smart card is lost or stolen, it can only be used a limited number of times to provision unauthorized terminals.

Blanco et al. US 20160132875 A1
[0079] In block 440, the application 113 determines whether the user device 110 has a counter. In an example embodiment, the counter is a monotonic counter and thus, only allows for the values to be increased or incremented, not decreased. In an example embodiment, the counter may be implemented in the secure element 114. Counters may store the number of times a particular event or process has occurred.

Li US 20170303077 A1
[0127] after comparing the third AID with all the AIDs stored in the non-volatile memory of the NFC terminal, if the third AID is the same as one AID stored in the non-volatile memory, compare a first update counter UC value with a second UC value, where the first UC value is a quantity of update times of a contactless application that has the third AID, and the second UC value is a quantity, stored in the non-volatile memory, of update times of the contactless application that has the third AID;

NISHIGUCHI et al. US 20100235835 A1
[0193] The calculating unit 1710 refers to the history file 154 and counts the number of selected times of the application 212 selected in the concurrent time slot. As depicted by the underlined times in the example of FIG. 42, the number of selected times for the application name "A" is 2, and the number of selected times for the application name "D" is 1. In this case, the calculating unit 1710 assigns the priority in accordance with the number of selected times. For example, the priority 2 is calculated for the application name "A", and the priority 1 is calculated for the application name "D". For the calculation of the priority, the calculating unit 1710 may assign a weight in accordance with a difference between the current time and the suspending time. In this case, the calculating unit 1710 may multiply the number of selected times by a weight which becomes larger as the difference between the current time and the suspending time is smaller.

Wang et al. US 20200286061 A1 (CN 2017)
select PPSE (proximity payment system environment) command
[0092] 1. After an NFC device and a POS detect a peer device by using a radio frequency discovery process, the POS sends a SELECT PPSE (select PPSE) instruction to the NFC device, to instruct the NFC device to report an NFC application that can be used in a present transaction.
[0087] In the transaction pre-processing, the POS performs risk management and transaction attributes configuration based on an amount of a present transaction. In the protocol activation, a radio frequency field on the POS is electrically activated on the POS, a user is prompted to enable a card to touch or get close to the POS/swipe a card, and the POS waits to read the card. In the application selection, after the user enables the card to touch or get close to the POS and the POS established a radio frequency connection to the card, the POS negotiates, by using a SELECT PPSE and a SELECT AID, with the card for an NFC application used for the transaction presently

Park et al. US 20170357329 A1
0127] Referring to FIG. 7A, the electronic device 400 may count the number of times that the application is activated during a preset duration. 

Chene et al. US 20130303086 A1
[0147] Once the CLR 31 has activated the system 10, the CLR 31 sends to the CLF 122 data 310, like, for example, a request for decrementing a value of a counter that manages a transport service, also termed ticketing service.

Charrat US 20120123945 A1

Ingels US 20130217325 A1

Crowley et al. US 20150287009 A1

Teruyama US 20120135693 A1

Teruyama US 20110124285 A1
[0196] Accordingly, the UICC OS 123 sets a predetermined period as a timeout period. When a period in which no message is received from the CLF 102 is equal to or longer than the timeout period, the UICC OS 123 determines that the short-range radio communication with the reader/writer is disconnected. Then, the operation mode of the card OS 124 may be returned to 0 to respond to the polling subsequently.

Golla US 20160086159 A1
[0071] In the embodiment of FIG. 4, a buffer (e.g., the prioritized AID routing table 186) is implemented by the secure wireless interface circuitry 112a to take the communication from the security module 114 and populate a list of AIDs, which the security module 114 selects for prioritization.
the data may be loaded during an update phase to the security module 114

Banthia US 20160112159 A1 (counter)

Li US 9992616 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        11/18/2022